                                                                                      Case 2:19-cv-00066-RFB-PAL Document 13 Filed 03/25/19 Page 1 of 3



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135
                                                                                      preilly@bhfs.com
                                                                                  5
                                                                                      Attorneys for Infutor Data Solutions, Inc.
                                                                                  6

                                                                                  7

                                                                                  8
                                                                                  9                              UNITED STATES DISTRICT COURT
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                      DISTRICT OF NEVADA
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   ERIC STEINMENTZ,                                  Case No.: 2:19-cv-00066-RFB-PAL
                                                      702.382.2101




                                                                                 13                        Plaintiff,                   STIPULATION AND ORDER TO
                                                                                                                                        EXTEND DEADLINE TO RESPOND TO
                                                                                 14   v.                                                COMPLAINT
                                                                                 15   LEXISNEXIS; AND INFUTOR DATA                                      (First Request)
                                                                                      SOLUTIONS,
                                                                                 16
                                                                                                           Defendants.
                                                                                 17

                                                                                 18                                             STIPULATION

                                                                                 19              Plaintiff Eric Steinmentz and Defendant Infutor Data Solutions, Inc. (“Infutor”),

                                                                                 20   incorrectly sued as Infutor Data Solutions, hereby stipulate and agree as follows:

                                                                                 21              1.    On January 10, 2019, Plaintiff filed the Complaint (ECF No. 1), thereby

                                                                                 22   commencing this action.

                                                                                 23              2.    Plaintiff served the Summons and Complaint on March 5, 2019.

                                                                                 24              3.    As such, the current deadline for Infutor to answer or otherwise plead in response

                                                                                 25   to the Complaint is March 26, 2019.

                                                                                 26              4.    Infutor shall have up to and including April 9, 2019, to answer or otherwise plead

                                                                                 27   in response to the Complaint.

                                                                                 28              5.    By entering into this Stipulation, Infutor does not waive any rights or defenses,
                                                                                      19033488                                          1
                                                                                      Case 2:19-cv-00066-RFB-PAL Document 13 Filed 03/25/19 Page 2 of 3



                                                                                  1   including defenses related to jurisdiction and arbitrability of claims (to the extent applicable).

                                                                                  2              6.   This is the first request for extension of time by Infutor. This stipulation is made

                                                                                  3   for the purpose of evaluating the claims in this action and therefore is made in good faith and not

                                                                                  4   for purposes of delay.

                                                                                  5   DATED this 22nd day of March, 2019.                   DATED this 22nd day of March, 2019.
                                                                                  6

                                                                                  7   /s/ Miles N. Clark       ______                       /s/ Patrick J. Reilly________________
                                                                                      Matthew I. Knepper, Esq.                              Patrick J. Reilly
                                                                                  8                                                         BROWNSTEIN FARBER HYATT
                                                                                      Miles N. Clark, Esq.
                                                                                                                                            FARBER SCHECK, LLP
                                                                                  9   KNEPPER & CLARK, LLC                                  100 N. City Parkway, Suite 1600
                                                                                      10040 W. Cheyenne Avenue                              Las Vegas, NV 89106-4614
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Suite 170-179
                                                                                      Las Vegas, NV 89129                                   Attorneys for Infutor Data Solutions, Inc.
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   Attorneys for Eric Steinmentz
                                                      702.382.2101




                                                                                 13
                                                                                                                                  ORDER
                                                                                 14
                                                                                                 IT IS SO ORDERED.
                                                                                 15

                                                                                 16                                                  ______________________________________
                                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                 17
                                                                                                                                              March 26, 2019
                                                                                                                                     Dated:________________________________
                                                                                 18

                                                                                 19

                                                                                 20
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      19033488                                          2
